JOHNSON, Judge,
dissenting:
I dissent.
I continue to believe that appellate review of the midtrial determination on the issue of legal sufficiency does not invade any interest protected by the Double Jeopardy Clause of the Fifth Amendment to the United States Consti*526tution. I also believe that the sustaining of a demurrer at the close of the Commonwealth’s case-in-chief is not an event which terminates the original jeopardy. See Commonwealth v. Smalis, 331 Pa.Super. 307, 480 A.2d 1046 (1984) (Dissenting Opinion of Johnson, J.). Cf. Richardson v. United States, — U.S. —, —, 104 S.Ct. 3081, 3086, 82 L.Ed.2d 242 (1984).